DETAILED ACTION
This Office Action is in response to the amendment to Application Ser. No. 16/276,095 filed on May 24, 2022. Claims 2, 4, 10, 15 and 17 are cancelled. Claims 1, 8 and 14 are currently amended. Claims 1, 3, 5-9, 11-14, 16 and 18-20 are pending and are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Arguments
The amendment to Claims 1, 8 and 14 has overcome the rejection of Claims 1, 3-14, and 16-20 under 35 U.S.C. 103 set forth in the Non-Final Office Action mailed February 24, 2022. The rejection of Claims 1, 3-14, and 16-20 under 35 U.S.C. 103 is hereby withdrawn.

Allowable Subject Matter
Claims 1, 3, 5-9, 11-14, 16 and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance: upon further consideration and review, the prior art of record fails to anticipate or render obvious the claimed invention. The prior art discloses a system and computer-implemented method for providing context-aware application status indicators wherein a user interface displays an animation that indicates the current state of an application (see Lee, US 2016/0180567 A1). The prior art additionally discloses a method for notifying a user of a state transition of an out-of-focus application wherein an icon indicating the state of an application is displayed to a user and wherein the state indicated may include an uploading/downloading state and an error state (see Balasubramanian, Pub. No. US 2008/0046100 A1). However, the cited prior art, alone or in combination, does not teach or reasonably suggest in combination with the other claim limitations, determining the operational state of a web application is a data caching state based on obtained values, displaying information that relates to the determined operational state on a screen of a user device, wherein the method is implemented in a React JavaScript framework using a set of computer-readable instructions that is compatible with any React JavaScript application and wherein the web application includes any web application that is usable in the React JavaScript framework, and wherein the displaying comprises content that corresponds to the data being cached as recited in the following limitations of Claim 1 (and the substantially similar limitations of independent Claims 8 and 14, respectively):

“determining, based on the obtained first value, the obtained second value, and the obtained third value, that the operational state of the web application is the data caching state; and
displaying, on a screen of a user device, information that relates to the determined operational state,
wherein an execution of the web application is initiated by an input of a web page Uniform Resource Locator (URL) address received from the user,
wherein the method is implemented in a React JavaScript framework using a set of computer-readable instructions that is compatible with any React JavaScript application, and wherein the web application includes any web application that is usable in the React JavaScript framework, and
wherein the displaying comprises displaying content that corresponds to the data being cached.”

Dependent Claims 3, 5-7, 9, 11-13, 16 and 18-20 are allowable by virtue of their dependency upon allowable Independent Claims 1, 8 and 14, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
/HERMON ASRES/Primary Examiner, Art Unit 2449